Irvine, C.
This was an action by Lanham, under the provisions of the act of congress relating to nsnry in contracts with national banks, to recover the penalty for usurious interest alleged to have been paid. Demurrers to the three counts of the petition Avere sustained, the action dismissed, and the case brought to this court for review. It was here held that as to one payment pleaded in the third count of the petition a cause of action not barred by the statute of limitations was pleaded. (Lanham v. First Nat. Bank, 42 Neb. 757.) After the cause had been remanded an ansAver in the form of a general denial was filed and a tidal had which resulted in a verdict for the defendant. The case is again brought here by the plaintiff, and the sole question presented is the sufficiency of the evidence to sustain the verdict. The evidence on neither side was very satisfactory, but on examination we are convinced that it was of such a character as to forbid interference with the action of the jury thereon.
Affirmed.